655 S.E.2d 714 (2007)
STATE
v.
Ryan Gabriel GARCELL.
No. 465A06.
Supreme Court of North Carolina.
November 15, 2007.
Thomas Maher, for Ryan Gabriel Garcell.
Charlie C. Walker, Asheville, William Hart, Senior Deputy Attorney General, Robert C. Montgomery, Special Deputy Attorney General, Jeff Hunt, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 14th day of November 2007 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Garcell) shall have up to and including the 7th day of December 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 15th day of November 2007."